Robert Owen Lehman Found., Inc. v Wien (2021 NY Slip Op 04800)





Robert Owen Lehman Found., Inc. v Wien


2021 NY Slip Op 04800


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


226 CA 20-01289

[*1]ROBERT OWEN LEHMAN FOUNDATION, INC., PLAINTIFF-RESPONDENT,
vISRAELITISCHE KULTUSGEMEINDE WIEN, ET AL., DEFENDANTS, MICHAEL BAR, ROBERT RIEGER TRUST, AND JACOB BARAK, AS TRUSTEE OF THE ROBERT RIEGER TRUST, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


DUNNINGTON BARTHOLOW & MILLER, NEW YORK CITY (RAYMOND J. DOWD OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
NIXON PEABODY LLP, ROCHESTER (ZACHARY C. OSINSKI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered July 1, 2020. The order denied the motion of defendants Robert Rieger Trust and Jacob Barak, as trustee of the Robert Rieger Trust, joined by defendant Michael Bar, seeking leave to renew and reargue a motion for a change of venue or, in the alternative, to dismiss the amended complaint. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Robert Owen Lehman Found., Inc. v Israelitische Kultusgemeinde Wien ([appeal No. 1] — AD3d — [Aug. 26, 2021] [4th Dept 2021]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court